The court is concerned in that certain areas of possible testimony were not explored. In the interests of justice, the judgment is unanimously reversed and a new trial ordered. Consequently, on the retrial, testimony as to what occurred in the manager’s office when defendant was first seen by the witness Keany and the testimony of the salesman in the luggage department would be helpful in reaching a proper determination. Also, the testimony concerning the three shopping bags which was first admitted and later stricken should have been permitted to remain in the record—not as evidence of the commission of a crime but of defendant’s course of conduct and activities while in the store. Concur — Breitel, J. P., Bastow, Botein, Rabin and Cox, JJ.